DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-8 are allowed over the prior art of record. Among those, claims 1-4 are independent claims. 
The claims are allowed in view of Applicant's amendments and arguments submitted with the response on April 23, 2021. The examiner has reviewed the remarks submitted April 23, 2021 and found the arguments (remarks, pages 10-14) presented persuasive.  The following is an examiner's statement of reasons for allowance: 
The prior art references of record, alone or in combination, do not teach or fairlysuggest a packaging container in the specific manner as instantly claimed (in claims 1 and 2) that call for a packaging container for food products that includes at least an outside resin layer, a paper core layer, and an inside resin layer, wherein the surface of the resin layer (i.e., inside resin layer and/or outside resin layer) must satisfy the specific characteristics in combination as so defined.  In particular, the surface of the inside/outside resin layer does not contain fine particles for adjusting the surface roughness; and fine protrusions are formed on the surface of the inside resin layer/outside resin layer, of which the fractal dimension of the structure of the fine protrusions must be in the specific range of 1.08 and more to 1.17 and less.  
Similarly, the prior art references of record, alone or in combination, do not teach or fairly suggest a packaging container in the specific manner as instantly claimed (in claims 3 and 4) that call for a packaging container, among other recited structural elements, includes a container main body and a synthetic resin portion provided in an upper portion of the container main body, wherein the surface of the synthetic resin portion (i.e., inside surface and/or outside surface) must satisfy the specific characteristics in combination as so defined. In particular, the inside/outside surface of the synthetic resin portion does not contain fine particles for adjusting the surface roughness; and fine protrusions are formed on the inside/outside surface of the synthetic resin portion, of which the fractal dimension of the structure of the fine protrusions must be in the specific range of 1.08 and more to 1.17 and less.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAN LAN/Primary Examiner, Art Unit 1782